Filed 6/17/22 Marefat v. Dixon CA2/4
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


 KEN MAREFAT,                                                         B312898

           Plaintiff and Appellant,                                   (Los Angeles County
                                                                       Super. Ct. No. 19STCV08116)
           v.

 NAVARRO DIXON et al.,

           Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Elaine Lu, Judge. Affirmed.
         EBL Law Group and Estefan M. Encarnación for Plaintiff and
Appellant.
         No appearance for Defendants and Respondents.
      This lawsuit arose out of a residential lease agreement entered into by
plaintiff Ken Marefat and defendants Navarro and Tanya Dixon. Plaintiff
alleged defendants breached the agreement by making “numerous
intermittent full and partial monthly payments of rent” to plaintiff. It was
further alleged that defendants had damaged the property, causing plaintiff
to incur repair costs. After a bench trial, judgment was entered in favor of
plaintiff and plaintiff was awarded monetary damages, attorney fees and
costs. On appeal, plaintiff contends the court abused its discretion in (1)
excluding a declaration in support of his damages claim as inadmissible
hearsay, and (2) awarding only $1,000 in attorney fees.1 We disagree and
affirm.


             FACTUAL AND PROCEDURAL BACKGROUND
      On November 24, 2020, the trial court conducted a one-day bench trial
on plaintiff’s complaint asserting breach of contract and trespass to real
property against defendants. The record does not include a reporter’s
transcript, so we instead rely on the description of the evidence in the agreed
statement2 as well as the exhibits admitted into evidence by the court.
      On October 31, 2014, plaintiff and defendants entered into a three-year
residential lease agreement for real property located on Colina Court in


1     Defendants did not file a respondent’s brief.
2      An agreed statement must consist of “a condensed statement of the
relevant proceedings.” (Le Font v. Rankin (1959) 167 Cal.App.2d 433, 437;
Cal. Rules of Court, rule 8.134.) When parties stipulate in an agreed
statement to all the facts and cause such stipulation to be made a part of the
record, “the facts so recited take the place of findings, and on appeal the
appellate tribunal must look to the stipulation of facts for the facts of the case
[citations].” (Larkin v. Bank of America (1949) 93 Cal.App.2d 594, 603.)


                                        2
Palmdale, California (subject property). Defendants agreed to pay rent at the
monthly rate of $1,775, to begin November 1, 2014. A late charge would be
incurred by defendants if rent was not received five days after the due date.
The agreement further stated, “The rent is due and payable to the landlord
only. No payments shall be made to any third party on landlord’s behalf
except with an express advance written authorization from the landlord.”
Defendants were obligated to pay for any damage, excluding ordinary wear
and tear, of the subject property. The agreement also provided for attorney
fees: “In any action or proceeding arising out of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees and costs
including but not limited to non payment [sic], extensive damage to the
property, and eviction that Tenant will indemnify the Landlord and his legal
costs.”
      Around August 2015, defendants were notified that a judgment was
entered in Los Angeles County Superior Court in favor of Pall Corporation
and Medsep Corporation (Pall parties) and against plaintiff (Ken Marefat v.
Pall Medical Corporation et al. (Feb. 21, 2006) L.A. Super. Ct. No.
BC314946). On August 18, 2014, the Pall parties obtained an assignment
order against plaintiff directing third parties to turn over all compensation
and benefits due and payable to plaintiff. Pursuant to the assignment order,
the Pall parties, through their counsel Mark Rosenbaum, directed defendants
to pay the monthly rent to them until the judgment was satisfied. On August
25, 2015, the assignment order was then amended to specifically direct
defendants “Navarro Dixon and Tanya Dixon to pay all of judgment debtor
[plaintiff] Ken Marefat’s interest, right to payment due, or to become due, in
commission, royalties, payments, advances, etc. due from rent . . . to
judgment creditors Pall Corporation and Medsep Corporation’s counsel c/o



                                       3
Mark J. Rosenbaum, Esq. . . . , to be applied to the judgment herein until
such judgment is fully satisfied or this order is amended.”
      In mid-2017, defendants moved out of the subject property. Defendants
had made rental payments to the Pall parties but were unable to provide
proof of any payments. Defendants admitted not paying rent for “a month or
two.”3 After defendants moved out, plaintiff paid for repairs and outstanding
bills for the subject property totaling to $6,018.42, which included: $163.45
for the past due water bill, $1,500 for the deposit for carpet repair, $1,400 for
the final carpet repair, $69.97 to replace a fan in the bedroom, $500 for
plumbing service, $385 to service the air conditioning, $2,000 for trash
collection. On March 19, 2018, the Pall parties filed an acknowledgment of
satisfaction of judgment in Marefat v. Pall Medical Corporation et al.
      On January 23, 2021, the court in the instant case entered judgment in
favor of plaintiff and against defendants.4 Defendants were ordered to pay
$3,939.45 in damages, $1,000 in attorney fees, and $737.14 in costs, for a
total of $5,676.59. Plaintiff timely appealed.




3     Plaintiff attempted to introduce Rosenbaum’s declaration (marked and
identified as Exh. 2) attesting to the amount of rent paid by defendants to the
Pall parties. The trial court denied the declaration as inadmissible hearsay
(see Evid. Code, § 1271). The denial of this declaration is subject to this
appeal, as discussed below.

4     A statement of decision was not requested by either party.


                                        4
                                   DISCUSSION
   A. Rosenbaum Declaration
        Plaintiff contends the trial court abused its discretion in failing to
admit the declaration of Mark Rosenbaum (hereafter Rosenbaum declaration)
under the business records exception to the hearsay rule. He is mistaken.
        Hearsay evidence is “evidence of a statement that was made other than
by a witness while testifying at the hearing and that is offered to prove the
truth of the matter stated.” (Evid. Code, § 1200, subd. (a).) Hearsay evidence
is inadmissible unless a legally recognized exception applies. (Id. at subd.
(b).)
        The business records exception to the hearsay rule provides: “Evidence
of a writing made as a record of an act, condition, or event is not made
inadmissible by the hearsay rule when offered to prove the act, condition, or
event if: [¶] (a) The writing was made in the regular course of a business;
[¶] (b) The writing was made at or near the time of the act, condition, or
event; [¶] (c) The custodian or other qualified witness testifies to its identity
and the mode of its preparation; and [¶] (d) The sources of information and
method and time of preparation were such as to indicate its trustworthiness.”
(Evid. Code, § 1271.)
        During trial, plaintiff’s counsel requested to admit the Rosenbaum
declaration, which attested to the rental payments received by the Pall
parties from defendants. In denying the declaration as inadmissible hearsay,
the trial court found that the Rosenbaum declaration “purports to be a
declaration from a custodian of records, [but] it is not truly a declaration that
seeks to authenticate or lay the foundation for admission of business records.
Indeed, there are no business records at all attached [to the Rosenbaum
declaration].” The court further stated that although the language of the



                                          5
declaration appeared to track the business records exception under Evidence
Code section 1271, plaintiff was “not in fact seeking to introduce copies of any
business records regularly maintained by the custodian.” Rather, plaintiff
“seeks to introduce the declaration of the custodian as a substitute for live
testimony regarding the amounts of rent that the custodian collected from
Defendants.”5
         The trial court’s description of the Rosenbaum declaration is accurate,
and the court’s reasoning is sound. In short, the Rosenbaum declaration did
not meet the requirements of the business record exception to the hearsay
rule.6


5       The trial court also noted that “[t]his [was] an issue that the court
flagged when Plaintiff’s counsel presented [his] exhibit binder at the final
status conference; the court expressly noted that [the Rosenbaum
declaration] did not attach any actual business records, and the declaration
itself [was] inadmissible hearsay.” The court then “indicated to Plaintiff at
the final status conference that Plaintiff would have [to] call the custodian as
a witness to testify as [the declaration] [was] inadmissible.” Plaintiff elected
not to do so.

6      Plaintiff contends that because the trial court awarded damages below
the unlimited jurisdictional threshold, it should have deemed the case a
limited jurisdiction case. As such, according to plaintiff, the court should
have applied the rules of evidence that apply to limited jurisdiction, which
would have permitted admission of the declaration. However, the trial court
is not required “to reclassify an action or proceeding because the judgment to
be rendered, as determined at the trial or hearing, is one that might have
been rendered in a limited civil case.” (See Code Civ. Proc., § 403.040, subd.
(e); see also Ytuarte v. Superior Court (2005) 129 Cal.App.4th 266, 275 [“a
court presiding in unlimited civil actions may enter a judgment that falls
within the range of a limited civil action and/or that could have been entered
in a limited civil court”].) In any event, even if the case were a limited
jurisdiction case, the declaration plaintiff wishes to have admitted, which is
basically a description of facts and not an authentication of a record, would be
inadmissible hearsay. (See Midland Funding LLC v. Romero (2016) 5
Cal.App.5th Supp. 1, 8–9; Unifund CCR, LLC v. Dear (2015) 243 Cal.App.4th

                                         6
   B. Attorney Fees
      Plaintiff contends the trial court abused its discretion when it limited
attorney fees to $1,000. We find the issue forfeited because plaintiff has
failed to provide an adequate appellate record.
      “It is well settled, of course, that a party challenging a judgment has
the burden of showing reversible error by an adequate record.” (Ballard v.
Uribe (1986) 41 Cal.3d 564, 574.) “‘A judgment or order of the lower court is
presumed correct. All intendments and presumptions are indulged to support
it on matters as to which the record is silent. . . .’ (Orig. italics.) [Citation.]”
(Rossiter v. Benoit (1979) 88 Cal.App.3d 706, 712.) In the absence of a proper
record on appeal, the judgment is presumed correct and must be affirmed.
(Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295–1296.)
      The appellate record does not contain the motion for attorney fees. It
also does not contain a reporter’s transcript of the relevant proceedings or a
substitute suitable for appellate review. The record includes only the
January 23, 2021 judgment entered by the trial court awarding $1,000 in
attorney fees. Thus, it is impossible for this court to review plaintiff’s
challenge to the attorney fee award. The claim is forfeited.
                                          //
                                          //
                                          //
                                          //
                                          //
                                          //




Supp. 1, 6–8; Sierra Managed Asset Plan, LLC v. Hale (2015) 240
Cal.App.4th Supp. 1, 7–8.)

                                          7
                         DISPOSITION
The judgment is affirmed. Plaintiff is to bear his costs on appeal.
NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     WILLHITE, J.

We concur:




MANELLA, P. J.




COLLINS, J.




                                 8